RULE 1140. BENCH WARRANTS FOR FAILURE TO APPEAR

A. Issuance of [w]Warrant.

      1) Before a bench warrant may be issued by a judge, the judge shall find that
         the subpoenaed or summoned person received sufficient notice of the
         hearing and failed to appear.

      2) For the purpose of a bench warrant, a judge may not find notice solely based
         on first-class mail service.

      3) The judge shall not issue an arrest warrant for a dependent child who
         absconds.

B. Party.

      1) Where to [t]Take the [p]Party.

            a) When a party is taken into custody pursuant to a bench warrant, the
               party shall be taken without unnecessary delay to the judge who
               issued the warrant or a judge designated by the President Judge to
               hear bench warrants.

            b) If the party is not brought before a judge, the party shall be released
               unless the warrant specifically orders detention of the party.

            c) If the warrant specifically orders detention of a party, the party shall be
               detained pending a hearing.

                 i)    Minor. If the party is a minor, the party shall be detained in a
                       shelter care facility or other placement as deemed appropriate
                       by the judge.

                 ii)   Adult. If the party is an adult, the witness shall be detained at
                       the county jail.

      2) Prompt [h]Hearing.

            a) If a party is detained pursuant to a specific order in the bench warrant,
               the party shall be brought before the judge who issued the warrant, a
               judge designated by the President Judge to hear bench warrants, or an
               out-of-county judge pursuant to paragraph (B)(4) within seventy-two
               hours.
           b) If the party is not brought before a judge within this time, the party shall
              be released.

     3) Notification of [g]Guardian. If a party is a child and is taken into custody
        pursuant to a bench warrant, the arresting officer shall immediately notify the
        child's guardian of the child's whereabouts and the reasons for the issuance
        of the bench warrant.

     4) Out-of-[c]County [c]Custody.

           a) If a party is taken into custody pursuant to a bench warrant in a county
              other than the county of issuance, the county of issuance shall be
              notified immediately.

           b) Arrangements to transport the party shall be made immediately.

           c) If transportation cannot be arranged immediately, then the party shall
              be taken without unnecessary delay to a judge of the county where the
              party is found.

           d) The judge will identify the party as the subject of the warrant, decide
              whether detention is warranted, and order that arrangements be made
              to transport the party to the county of issuance.

     5) Time [r]Requirements. The time requirements of Rules 1242, 1404, 1510,
        and 1607 shall be followed.

C. Witnesses.

     1) Where to [t]Take the [w]Witness.

           a) When a witness is taken into custody pursuant to a bench warrant, the
              witness shall be taken without unnecessary delay to the judge who
              issued the warrant or a judge designated by the President Judge to
              hear bench warrants.

           b) If the witness is not brought before a judge, the witness shall be
              released unless the warrant specifically orders detention of the
              witness.




                                          2
       c) A motion for detention as a witness may be filed anytime before or
          after the issuance of a bench warrant. The judge may order detention
          of the witness pending a hearing.

              i) Minor. If a detained witness is a minor, the witness shall be
                 detained in a shelter care facility or other placement as deemed
                 appropriate by the judge.

             ii) Adult. If a detained witness is an adult, the witness shall be
                 detained at the county jail.

2) Prompt [h]Hearing.

       a) If a witness is detained pursuant to paragraph (C)(1)(c) or brought
          back to the county of issuance pursuant to paragraph (C)(4)(f), the
          witness shall be brought before the judge by the next business day.

       b) If the witness is not brought before a judge within this time, the witness
          shall be released.

3) Notification of [g]Guardian. If a witness who is taken into custody pursuant
   to a bench warrant is a minor, the arresting officer shall immediately notify the
   witness's guardian of the witness's whereabouts and the reasons for the
   issuance of the bench warrant.

4) Out-of-[c]County [c]Custody.

       a) If a witness is taken into custody pursuant to a bench warrant in a
          county other than the county of issuance, the county of issuance shall
          be notified immediately.

       b) The witness shall be taken without unnecessary delay and within the
          next business day to a judge of the county where the witness is found.

       c) The judge will identify the witness as the subject of the warrant, decide
          whether detention as a witness is warranted, and order that
          arrangements be made to transport the witness to the county of
          issuance.

       d) Arrangements to transport the witness shall be made immediately.




                                     3
             e) If transportation cannot be arranged immediately, the witness shall be
                released unless the warrant or other order of court specifically orders
                detention of the witness.

                    i) Minor. If the witness is a minor, the witness may be detained in
                       an out-of-county shelter care facility or other placement as
                       deemed appropriate by the judge.

                    ii) Adult. If the witness is an adult, the witness may be detained in
                        an out-of-county jail.

             f) If detention is ordered, the witness shall be brought back to the county
                of issuance within seventy-two hours from the execution of the warrant.

             g) If the time requirements of this paragraph are not met, the witness
                shall be released.

D. Advanced Communication Technology. A court may utilize advanced
   communication technology pursuant to Rule 1129 unless good cause is shown
   otherwise.

E. Return & [e]Execution of the [w]Warrant for [p]Parties and [w]Witnesses.

      1) The bench warrant shall be executed without unnecessary delay.

      2) The bench warrant shall be returned to the judge who issued the warrant or to
         the judge designated by the President Judge to hear bench warrants.

      3) When the bench warrant is executed, the arresting officer shall immediately
         execute a return of the warrant with the judge.

      4) Upon the return of the warrant, the judge shall vacate the bench warrant.

                                      COMMENT

         Pursuant to paragraph (A), the judge is to ensure that the person received
sufficient notice of the hearing and failed to attend. The judge may order that the
person be served in-person or by certified mail, return receipt. The judge may rely on
first-class mail service if additional evidence of sufficient notice is presented. For
example, testimony that the person was told in person about the hearing is sufficient
notice. Before issuing a bench warrant, the judge should determine if the guardian was
notified.


                                           4
       Under Rule 1800, 42 Pa.C.S. § 6335(c) was suspended only to the extent that it
is inconsistent with this rule. Under paragraph (A)(1), the judge is to find a subpoenaed
or summoned person failed to appear and sufficient notice was given to issue a bench
warrant. The fact that the party or witness may abscond or may not attend or be
brought to a hearing is not sufficient evidence for a bench warrant. The normal rules of
procedure in these rules are to be followed if a child is detained. See Chapter Twelve[,
Part D].

       Paragraph (A)(3) does not preclude the issuance of a bench warrant for a
case in which the child is subject to the jurisdiction of the dependency and
delinquency court, see Rule 141 (Bench Warrants for Absconders), or an order for
protective custody. Nor does the paragraph preclude judicial inquiry into efforts
to locate a missing dependent child.

      [Pursuant to paragraph (B)(1)(a), the party is to be taken immediately to the
judge who issued the bench warrant or a judge designated by the President
Judge of that county to hear bench warrants. Pursuant to paragraph (B)(1)(b), if a
bench warrant specifically provides that the party may be detained, the party may
be detained without having to be brought before the judge until a hearing within
seventy-two hours under paragraph (B)(2)(a). Pursuant to this paragraph, if a
hearing is not held promptly, the party is to be released. See paragraph (B)(2)(b).]

       In paragraphs (B)(1)(c)(i), (C)(1)(c)(i), & (C)(4)(e)(i), “other placement as deemed
appropriate by the judge” does not include a detention facility if a child is only alleged to
be dependent because the use of detention facilities for dependent children is strictly
prohibited. See 42 Pa.C.S. § 6302 & 6327(e).

        Under paragraphs (B)(2) and (B)(4), a party taken into custody pursuant to a
bench warrant is to have a hearing within seventy-two hours regardless of where the
party is found. See Rule 1242(D).

      Pursuant to paragraph (B)(4), the party may be detained out-of-county until
transportation arrangements can be made.

      [Pursuant to paragraph (B)(5), the time requirements of all other rules are
to apply to children who are detained. See, e.g., Rules 1242, 1404, 1510, and
1607.

       Pursuant to paragraph (C)(1)(a), the witness is to be taken immediately to
the judge who issued the bench warrant or a judge designated by the President
Judge of that county to hear bench warrants. Pursuant to paragraph (C)(1)(b), if
the judge is not available, the witness is to be released immediately unless the
warrant specifically orders detention. Pursuant to paragraph (C)(1)(c), a motion

                                              5
for detention as a witness may be filed. If the witness is detained, a prompt
hearing pursuant to paragraph (C)(2) is to be held by the next business day or the
witness is to be released. See paragraph (C)(2)(b).]

       Pursuant to paragraph (C)(4)(b), a witness is to be brought before an out-of-
county judge by the next business day unless the witness can be brought before the
judge who issued the bench warrant within this time. When the witness is transported
back to the county of issuance within seventy-two hours of the execution of the bench
warrant, the witness is to be brought before the judge who issued the bench warrant by
the next business day. See paragraph (C)(4)(f).

      [Pursuant to paragraph (E)(2), the bench warrant is to be returned to the
judge who issued the warrant or to the judge designated by the President Judge
to hear warrants by the arresting officer executing a return of
warrant. See paragraph (E)(3).]

        Pursuant to paragraph (E)(4), the bench warrant is to be vacated after the return
of the warrant is executed so the party or witness is not taken into custody on the same
warrant if the party or witness is released. “Vacated” is to denote that the bench
warrant has been served, dissolved, executed, dismissed, canceled, returned, or any
other similar language used by the judge to terminate the warrant. The bench warrant
is no longer in effect once it has been vacated.

       See 42 Pa.C.S. § 4132 for punishment of contempt for children and witnesses.

       Throughout these rules, the “child” is the subject of the dependency proceedings.
When a witness or another party is under the age of eighteen, the witness or party is
referred to as a “minor.” When “minor” is used, it may include a child. This distinction is
made to differentiate between children who are alleged dependents and other minors
who are witnesses. See also Rule 1120 for the definitions of “child” and “minor.”

Official Note: Rule 1140 adopted March 19, 2009, effective June 1, 2009. Amended
April 21, 2011, effective July 1, 2011. Amended April 23, 2018, effective July 1,
2018.

Committee Explanatory Reports:

Final Report explaining the provisions of Rule 1140 published with the Court’s Order at
39 Pa.B. 1614 (April 4, 2009). Final Report explaining the amendments to Rule 1140
published with the Court’s Order at 41 Pa.B. 2319 (May 7, 2011). Final Report
explaining the amendments to Rule 1140 published with the Court’s Order at __
Pa.B. __ (__ __, 2018).


                                             6